72 F.3d 134
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Deon LOVE, Appellant.
No. 95-2514WM.
United States Court of Appeals, Eighth Circuit.
Submitted:  Dec. 7, 1995.Filed:  Dec. 13, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Deon Love appeals the drug-related sentence imposed by the district court under the sentencing guidelines.  Love contends he was entitled to a reduction to a sentencing range of 151-188 months because of Love's role in the offense.  We disagree.


2
At sentencing, the district court granted the government's motion for a downward departure and sentenced Love to 84 months imprisonment and five years supervised release.  Because Love's 84-month sentence represents a downward departure from the guideline range sought by Love, Love's sentence is not reviewable.  See United States v. Baker, 64 F.3d 439, 441 (8th Cir.1995).


3
We affirm Love's sentence.